

117 HR 4884 IH: Employee Rights and Freedoms Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4884IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo restrict employers from requiring an employee or an applicant for employment with such employer to undertake a medical procedure, including a vaccine, and for other purposes.1.Short titleThis Act may be cited as the Employee Rights and Freedoms Act.2.Restriction on mandatory medical procedures(a)In generalIt shall be an unlawful employment practice for an employer to require an employee, or an applicant for employment with such employer, to undertake a medical procedure, including a vaccine.(b)ExemptionAn employee, or an applicant for employment, required to undertake a medical procedure, including a vaccine, shall be exempted from such procedure because of such employee’s firmly held belief.(c)AccommodationsAn employer with an employee, or an applicant for employment, exempted under subsection (b) shall provide such employee or applicant with reasonable accommodations to enable such employee or applicant to continue to perform the essential functions of the employment position that such employee or applicant holds or desires.(d)Private right of actionAn individual who is aggrieved by a violation of this section may bring a civil action in an appropriate Federal district court of competent jurisdiction.